This is an equitable proceeding. In the absence of fraud, a trustee can be charged for only what, at the time of service, or afterwards, is equitably due to the defendant. Proctor v. Lane, 62 N.H. 457, 463; Forist v. Bellows, 59 N.H. 229; Brown v. Warren, 43 N.H. 430; Rand v. Railroad,40 N.H. 79, 87; Swamscot Machine Co. v. Partridge, 25 N.H. 369, 373, 374. He can in general be charged for such sum only as the defendant could recover of him.
Here there is no suggestion of fraud, and the question is, whether at the time of service, or afterwards, the defendant could, under the contract, have recovered any sum of the trustees. The contract was an entire one, for the season at least. The trustees' obligation was not to pay $6.25 for each thousand feet of lumber when drawn, but whatever might be found due to the defendant on the whole contract at the end of the season. When the defendant had drawn one thousand feet, the trustees did not owe him $6.25, though they had then advanced him nothing: no more did they owe him $625 when he had drawn one hundred thousand feet. They did not owe him, and he could not have recovered the sum of $239.88 stated to be due him when the writ was served. Under the contract nothing was then due the defendant, and if he had sued on the contract, he would have failed for that reason. If, abandoning the contract, he had sued on a quantum meruit, the trustees would have been entitled to recoup (1) their damages for the non-performance of the contract, and (2) the shrinkage on the materials furnished. If the writ were served after the end of the season, the trustees would be entitled to recoup against the amount which the logs came to at $6.25 per thousand, less advances, the shrinkage of the materials. It might be that nothing in either case would be found due, — that is, no part either of the sum of $239.88 in one case, or of $222.74 in the other. The defendant's obligation to take and pay for the teams and tools at the end of the season, or return them and pay the shrinkage, cannot be separated from the rest of the contract. The defendant had the right to elect which he would do. Of this right the service of this process did not and could not deprive him.
So the trustees' obligation to make advances for supplies was equally an inseparable part of the contract. A neglect or refusal to make such advances as were reasonably necessary for that purpose would have been a breach of the contract, for which the *Page 20 
defendant might have recovered damages. The advances were not money due and owing the defendant. He could not have sued for and recovered the advances. His only remedies for a refusal to make them were (1) to sue for a breach, or (2) to rescind the contract.
It is claimed that at the settlement, April 10, 1884, the contract was completed, and the payment by the trustees of the sum of $222.74 was in settlement of what the trustees were owing the defendant after each party had performed all that the contract required of him. We do not so understand the facts. By the contract, Webster had the right to elect to take the property at the price originally agreed upon and charged, or to return it to the trustees and pay the shrinkage. The contract could not be completed until the election was made. The completion of the job of cutting and hauling and the completion of the contract are two different things. By "contract," as used in the case, was evidently meant completion of the cutting and hauling, because it distinctly appears that the contract was not completed April 10. The election (which party had it is probably not material) was not then made. The property had not then been returned to the trustees.
At the settlement, April 10, there was found due to Webster $222.74 for the cutting and hauling, a pair of horses kept by him, and the shrinkage on some oxen and fixtures being accounted for, leaving the matter of the great mass of the teams and tools unsettled. It is hardly conceivable that the sum of $158.13 was received by the trustees as the shrinkage on the teams and tools, a part of which sold directly after at a loss of $816.26. Nor is it so found in the case. By necessary implication, it is the contrary, when it is said, — "The trustees did not then elect to have the defendant buy and take the property remaining on hand, and it was the trustees' property. The purchase of the property by the defendant at the original cost was some time after that settlement:" that is, the property remained the trustees' as it was from the beginning. In other words, nothing was done about it.
Webster's agreement to pay the shrinkage or take the teams at the price agreed is not a separate and independent contract, but a part of the entire contract; and on his completion of the job of cutting and hauling, he was not entitled to recover what that came to at $6.25 per thousand feet without allowing the agreed price of the teams if he kept them, or allowing for their shrinkage if he returned them. The trustees should be discharged.
Exceptions sustained.
ALLEN, J., did not sit: the others concurred. *Page 21